Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 4 August 1826
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					New York 4. August 1826
				
				We have arrived safely here after a tolerably pleasant journey and a very pleasant visit at Borden Town although poor Mrs. Hopkinson was sick the greatest part of the time—I sent Charles on to secure me apartments and Mr Biddle accompanied me to this City in the Steam Boat from Washington—but our passage was boisterous and disagreeable—Charles King informed me last night that he had forwarded your Letter to Washington and as it rains heavily and I am not very well I have deferred my journey until tomorrow—I am so interrupted by visitors I must bid you adieu, and shall write to you from Mrs. de Wints where I mean to stay a couple of days and from thence proceed to Lebanon Springs—Love to all from
				
					L C A.
				
				
			